Citation Nr: 9922905	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1954 to April 
1974.  The appellant is his widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from an October 1994 RO rating decision that denied service 
connection for the cause of the veteran's death.  In a 
January 1997 decision, the Board denied the claim.  The 
appellant then appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), and she appointed Keith D. Snyder, attorney at law, 
to provide further representation in connection with the 
claim.

In a March 1998 joint motion to the Court, the parties 
requested that the January 1997 Board decision be vacated and 
the case remanded to the Board for further development and 
adjudication.  In an April 1998 order, the Court granted the 
parties' motion, and the case was thereafter returned to the 
Board.

In a June 1998 letter, the Board asked the attorney whether 
he wanted to submit additional argument or evidence, and in a 
June 1998 letter he said that he did not want to submit 
additional evidence or argument until the development in the 
March 1998 joint motion for remand and April 1998 Court order 
had been completed.

In June 1998, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board 
in 1999 without further argument from the appellant or her 
representative.



FINDINGS OF FACT


1.  At the time of the veteran's death, service connection 
was in effect for residuals of closed fracture of the right 
olecranon, anxiety reaction, vestibular neuronitis, hiatal 
hernia, and hemorrhoids.  Each of these conditions was rated 
zero percent disabling.

2.  The veteran had service in Vietnam during the Vietnam era 
and had a disease listed in 38 C.F.R. § 3.309(e) (1998); he 
is presumed to have been exposed to agent orange during such 
service.

3.  The veteran's death in June 1990 was caused by cancer of 
the tonsil with metastasis to the larynx and other areas.

4.  Cancer of the tonsil with metastasis to the larynx was 
not present in service or demonstrated until many years 
later, and it is not causally related to an incident of 
service, including exposure to agent orange, or to a service-
connected disability.

5.  The cause of the veteran's death was not the result of a 
service-connected disability; nor did the service-connected 
disabilities have a material influence in the production of 
his death.

6.  The facts in this case are not so complex or 
controversial as to require an opinion from an independent 
medical expert in the field of oncology as to the likely 
origin of the veteran's cancer.



CONCLUSIONS OF LAW

1.  Carcinoma of the tonsil with metastasis to the larynx was 
not incurred in or aggravated by active service; nor is this 
condition proximately due to or the result of a service-
connected disability; nor may this condition be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The veteran's death due to carcinoma of the tonsil with 
metastasis to the larynx was not caused by a disability 
incurred in or aggravated by active service; nor did a 
service-connected disability contribute substantially or 
materially to his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

3.  An advisory opinion from an independent medical expert as 
to the likely origin of the veteran's carcinoma is not 
needed.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 20.901, 
20.902 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from February 1954 to April 
1974.

Service documents show that the veteran served in the 
Thailand and that he was awarded various medals, including 
the Vietnam Service Medal and Republic of Vietnam 
Commendation Medal.  These records do not affirmatively show 
that the veteran served in Vietnam.  Attempts by the RO to 
obtain service documents that affirmatively show his presence 
in Vietnam have been unsuccessful.

Service medical records are negative for carcinoma.  The 
report of his medical examination for retirement from service 
in June 1973 does not show the presence of malignant tumors.

The veteran underwent a VA medical examination in August 
1974.  A malignant tumor was not found.

The post-service medical reports do not demonstrate the 
presence of malignant tumors until 1989.  Private medical 
reports show that the veteran was treated for malignant 
tumors in 1989 and 1990.

A private medical report of the veteran's hospitalization in 
April 1989 reveals that he underwent direct laryngoscopy with 
biopsy, biopsy of hypopharynx and tonsils, biopsy of 
posterolateral pharyngeal wall, and excision biopsy of the 
left tonsil.  This report indicates that during evaluation of 
the cancer "it was apparent that the carcinoma was not 
laryngeal, but tonsillar in origin..."  The primary diagnosis 
was obstructive carcinoma of tonsil with metastasis, left 
neck.  This report was signed by Braxton L. Hillerman, M.D.

A private medical report dated in October 1989 notes that the 
veteran had undergone partial mandibulectomy, partial 
glossectomy, partial pharyngectomy, partial 
nasopharyngectomy, and total laryngectomy with left neck 
dissection.  It was noted that the surgical specimen revealed 
the presence of invasive poorly differentiated squamous cell 
carcinoma, possibly arising in the left pharyngeal region and 
extending beneath the left larynx.  It was also noted that 
there was focal extension of the tumor to the deep left 
lateral margin of the specimen, and that one out of 25 lymph 
nodes, that were removed from the left neck, was positive for 
metastatic carcinoma.

Private medical reports show that the veteran was 
hospitalized in March 1990.  A report from Dr. P. Yitta dated 
in March 1990 shows that the veteran underwent medical 
examination during this hospitalization.  Dr. Yitta reported 
that his consultation was requested for insertion of a 
feeding tube.  A history of laryngectomy for carcinoma of the 
larynx was noted and the clinical impression was carcinoma of 
the larynx, status post laryngectomy.  A report from R. 
Agarwal, M.D., during this hospitalization shows diagnoses of 
status post laryngectomy, dehydration, and possible 
recurrence of growth in oropharynx.

A death certificate notes that the veteran's death in June 
1990 occurred at his residence.  The cause of death was 
cardiorespiratory failure due to terminal carcinoma due to 
carcinoma of the larynx.  Also listed as a significant 
condition contributing to death, but not related to the 
cause, was malnutrition.  The death certificate does not 
indicate that an autopsy was performed.  The name of the 
attending physician was Prajad Yitta.

A letter from Daniel D. Rabuzzi, M.D., dated in December 1990 
notes that the veteran was first seen in April 1989 on 
referral by Dr. Hillerman for evaluation and therapy of a 
known squamous cell carcinoma of the left side of the 
pharynx, supraglottic larynx, base of tongue, tonsil area, 
soft palate, as well as enlarged cervical nodes.  It was 
noted that the veteran had had persistent dysphagia, 
odynophagia, and left otalgia for about 6 months prior to 
being seen by Dr. Agarwal who had worked him up and referred 
him to Dr. Hillerman.  The veteran's massive tumor was 
extremely extensive and the only chance he had for cure was 
to proceed with induction chemotherapy followed by massive 
ablative surgery and post-op radiation.  In May 1989, the 
veteran underwent a composite resection (partial 
mandibulectomy, partial pharyngectomy) with left radical neck 
dissection as well as total laryngectomy and reconstruction 
of the huge surgical defect via pectoralis major myocutaneous 
chest flap.  Post-operatively the veteran developed a fistula 
that healed by secondary intention and he left the hospital 
in the first part of July 1989, taking well by mouth.  He 
then underwent post-op radiation by Dr. Joe.  The veteran did 
well for several months, but developed difficulty in 
swallowing by October 1989 and was noted to have considerable 
post-radiation edema of the pharynx.  By January 1990, he had 
undergone repeated CT (computed tomography) tests and was 
noted to have a significant amount of pain that the 
undersigned physician thought was due to cranial nerve 
involvement from recurrent tumor.  It was noted that the 
veteran continued to be followed by Dr. Hillerman and Dr. 
Agarwal until he expired in June 1990.


A report from Dr. Hillerman dated in December 1990 notes that 
the veteran was a non-drinker for 7 years prior to his death 
and had been a long term pipe smoker.  It was noted that he 
had extensive exposure to agent orange in service.  The 
veteran when first seen had advance carcinoma of the 
hypothorax, larynx, tonsil, and neck.  He was referred to Dr. 
Rabuzzi for surgery and had an extensive laryngopharyngectomy 
and left neck dissection in the summer of 1989.  He then had 
postoperative radiation therapy, but developed a recurrence 
of the aggressive cancer and he subsequently succumbed in 
1990.

Correspondence received in March 1995 shows that the 
appellant was found eligible for participation in the agent 
orange payment program as a survivor of the deceased veteran.  
It was noted that the claim was initially denied on the 
ground that the veteran was not exposed to defoliant spraying 
in Vietnam.  It was noted that he was regularly stationed in 
Thailand, but was temporarily assigned to Vietnam and 
possibly exposed to chemical herbicides.

A letter dated in May 1995 from Dr. Hillerman notes that VA 
records concerning the veteran were reviewed.  Dr. Hillerman 
concluded that while it could not be stated with absolute 
certainty that the veteran's carcinoma developed in his 
tonsil and spread to the larynx, the clinical pattern 
displayed in the course of his illness was more consistent 
with this possibility.

A letter dated in May 1995 from Dr. Rabuzzi notes that his 
records and records received from Dr. Hillerman concerning 
the veteran were reviewed.  Dr. Rabuzzi's impression was that 
the veteran had a pharyngeal tumor that extended superiorly 
and inferiorly into the tonsil and up into the palate, but 
not up as far as Eustachian tube.  Dr. Rabuzzi also thought 
that the tumor extended submucosally down into the 
endolarynx.  It was noted that the pathology report from St. 
Joseph's Hospital defined the tumor as being "invasive 
poorly differentiated squamous cell carcinoma possibly 
arising in the left pharyngeal region and extending beneath 
the left larynx."

On several dates in late 1998 the appellant was advised of 
her right to submit additional argument or evidence with 
regard to her claim.  She was also notified that additional 
information had been requested from Dr. Yitta.  A review of 
the record does not reflect receipt of additional information 
from the appellant.

In a September 1998 letter, the RO asked Dr. Yitta to submit 
additional information in his possession regarding the 
treatment of the veteran.  In November 1990 a reply was 
received from Dr. Yitta that the veteran had not kept up his 
appointment since 1990 and was last seen in that year.

In a November 1998 letter, the RO asked Dr. Yitta to provide 
a more complete statement of his medical assessment of 
carcinoma of the larynx with possible metastasis in the 
summary of the veteran's private hospitalization from March 
to April 1990 and on the death certificate.  Dr. Yitta was 
advised that the question in the veteran's case was the point 
of origin of the cancer (larynx vs. Elsewhere, such as 
tonsil), and that he should support his assessment with a 
discussion of medical principles as applied to the medical 
evidence in the veteran's case.  A review of the record does 
not show receipt of additional information from Dr. Yitta in 
reply to the November 1998 letter.

Documents in the veteran's claims folder shows that service 
connection was in effect for residuals of closed fracture of 
the right olecranon, anxiety reaction, vestibular neuronitis, 
hiatal hernia, and hemorrhoids at the time of his death.  
Each of these conditions was rated zero percent disabling.


B.  Legal Analysis


The appellant's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).  In 
the March 1998 joint motion of the parties to the Court, it 
was requested that following the development of Dr. Yitta's 
assessment, and any continued denial of the appellant's claim 
by the RO, that the Board consider obtaining an opinion as to 
the likely origin of the veteran's cancer from an independent 
medical expert if deemed appropriate.  The Board does not 
find that the facts in this case are of such complexity or 
controversy to require obtaining such an opinion.  
38 U.S.C.A. § 7109; 38 C.F.R. §§ 20.901, 20.902.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  



Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.307(a)(6) (1998) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6)(ii).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The service medical records do not show the presence of 
carcinoma and the post-service medical records do not 
demonstrate the presence of a malignant tumor until 1989, 
many years after the veteran's separation from service.  Nor 
do the post-service medical records link the veteran's 
carcinoma found in 1989 to an incident of service, including 
exposure to agent orange, or to a service-connected 
disability.

Service documents show that the veteran had active service in 
Thailand and that he was awarded various medals, including 
the Vietnam Service Medal and Republic of Vietnam 
Commendation Medal.  The evidence reveals that attempts by 
the RO to obtain service documents that affirmatively show 
the veteran served in Vietnam were unsuccessful.  
Correspondence received in March 1995 shows that the 
appellant was found eligible for participation in the agent 
orange payment program as a survivor of the deceased veteran.  
It was noted that her claim was initially denied on the 
ground that the veteran was not exposed to defoliant spraying 
in Vietnam.  It was later determined that the veteran was 
regularly stationed in Thailand, but was temporarily assigned 
to Vietnam and possibly exposed to chemical herbicides.  
While the evidence does not affirmatively show that the 
veteran served in Vietnam, the Board finds sufficient 
evidence to conclude that he had some service in Vietnam.

The evidence shows that the veteran was found to have 
carcinoma of the hypopharynx, larynx, tonsil, and neck in 
1989.  Carcinoma of the larynx is a disease listed under 
38 C.F.R. § 3.309(e) that may be service connected on a 
presumptive basis if shown within 30 years after service if 
the veteran was exposed to agent orange during the Vietnam 
era.  Since the veteran had such a disease and the evidence 
shows that he had service in Vietnam during the Vietnam era, 
he is presumed to have been exposed to agent orange while in 
service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 
Vet. App. 164 (1999).

If a veteran is exposed to an herbicide agent during service 
and develops one of the diseases listed under 38 C.F.R. 
§ 3.309(e), the disease shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  

In this case, the Board finds that the veteran served in 
Vietnam and died, in part, from carcinoma of the larynx, one 
of the diseases listed in 38 C.F.R. § 3.309(e), and within 30 
years after service.  Thus, unless there is competent 
evidence that demonstrates intercurrent disease to rebut the 
presumption of service connection, the appellant is entitled 
to service connection for the cause of the veteran's death.  
The Board finds that the overall evidence in this case shows 
that the veteran first developed cancer of the tonsil and 
that the other cancers, including cancer of the larynx, 
developed as a result of metastasis.  Hence, the cancer of 
the larynx was the result of the cancer of the tonsil and not 
the result of the veteran's exposure to agent orange while in 
service.  Under these circumstances, the Board finds that 
there is competent, affirmative evidence to rebut the 
presumption of service connection for the cancer of the 
larynx.  Darby v. Brown, 10 Vet. App. 243 (1997); VAOPGCPREC 
18-97.

The reports of Dr. Hillerman, other than the death 
certificate signed by Dr. Yitta and a medical report from Dr. 
Yitta noting that the veteran had a history of carcinoma of 
the larynx with possible metastasis, are the only medical 
reports that specifically note the origin of the veteran's 
cancer, and these reports, that are supported by biopsies as 
noted in the summary of the veteran's hospitalization in 
April 1989, show that it began in the tonsil.  While some of 
the other medical evidence indicates that the veteran's 
cancer possibly arose in the pharyngeal region and extended 
beneath the left larynx, these reports do not specifically 
show the place of origin of the cancer or contradict the 
opinion of Dr. Hillerman.

In 1998, the RO asked Dr. Yitta to submit a more complete 
assessment of his conclusion that the veteran had carcinoma 
of the larynx with possible metastasis, but this information 
was not received.  The report of Dr. Yitta dated in March 
1990 indicates that his examination of the veteran was 
requested for insertion of a feeding tube and that his 
assessment was based on the veteran's history of laryngectomy 
for carcinoma of the larynx.  The evidence indicates that Dr. 
Hillerman was recommended to the veteran specifically for 
treatment of the tumor and that he treated the veteran for 
the carcinomas.  Under the circumstances, the Board gives 
more credibility to the conclusion of Dr. Hillerman, who 
observed the tumor earlier and in its preoperative state, 
than to the assessment of Dr. Yitta.

After consideration of all the evidence, the Board finds that 
the veteran's death was due to carcinoma of the tonsil with 
metastases to other sites, including the larynx.  The Board 
finds that the evidence does not demonstrate the presence of 
carcinoma of the tonsil until 1989, many years after the 
veteran's separation from service, and that the evidence does 
not link this carcinoma to an incident of service, including 
exposure to agent orange, or to a service-connected 
disability.  Hence, service connection is not warranted for 
the carcinoma of the tonsil.  Nor is there any evidence 
showing that a service-connected disability caused the 
veteran's death or contributed substantially or materially to 
his death.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

